UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1195



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


BENJAMIN S. MARKS, JR.; H. TERRY HUTCHENS;
CONNIE INVERSTINE; UC LENDING CORPORATION;
BRENDA FLINCLUM,

                                             Defendants - Appellees.



                              No. 01-1316



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


OFFICER  WATSON;    OFFICER    COOK;   CHRISTINE
DUFFANY,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., and
William L. Osteen, District Judges. (MISC-00-45-1, CA-97-1335-1)
Submitted:    June 8, 2001                  Decided:   July 9, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Richard Thompson Wright,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders denying leave to reopen cases.    In No. 01-

1195, this Court entered an order on June 4, 2001, sanctioning

Armstrong and noting that the appeal was frivolous.    Accordingly,

we dismiss the appeal and deny the motion for summary judgment.   In

No. 01-1316, we dismiss the appeal and deny the motions for summary

judgment, for leave to proceed in forma pauperis and to add an

additional party. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED



                                2